Title: To George Washington from Captain Richard Dodge, 21 August 1775
From: Dodge, Richard
To: Washington, George

 

Sir
Chelsea [Mass.] August the 21th 1775

I would in form your Exelencey that I have Nothing Remarkable to Right[.] I Have I[n] closed the minetes tacken By the Person a Pinted for that Purpos. I am your Exelencies most Humble Servent

Richard Dodge Capt.


P.S. Senc I Be[g]an to Right I am in formed that Sum fue of our men have Bin over and Destroied that Litl intrinchment at Noltes Island[.] I have Bin Doun to Pottrin Pint and have got a Vary good Scow or gondelow and fetched hur up Vary Near my Qu[a]rtes[.] I tack hur to Carey 10 or 12 tun wait.

